          Case 1:19-cr-00205-NONE-SKO Document 38 Filed 06/22/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-205-NONE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   MICHAEL DAVID SHAFER,                               DATE: June 29, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on June 29, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00205-NONE-SKO Document 38 Filed 06/22/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00205-NONE-SKO Document 38 Filed 06/22/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on June 29, 2020.

 7          2.     By this stipulation, defendant now moves to continue the status conference until

 8 September 21, 2020, and to exclude time between June 29, 2020, and September 21, 2020, under Local

 9 Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted calls and

13          text messages, photographs, and other media. This discovery has been either produced directly

14          to counsel and/or made available for inspection and copying.

15                 b)      Shafer was previously represented by attorney Roger Wilson. On February 19,

16          2020, attorney Arturo Hernandez was substituted as Shafer’s attorney. Attorney Hernandez

17          desires additional time to consult with his client, review the charges and discovery, conduct

18          investigation, and discuss a potential resolution with his client and the government, especially

19          since he recently began representing Shafer. Since the last continuance, Mr. Hernandez has

20          worked diligently to file a motion for bail review for Shafer and to compile the necessary

21          documentation to post a secured bond for Mr. Shafer. Since he has focused his work on

22          preparing the bail review motion and the bond package, Mr. Hernandez still needs additional

23          time to review the thousands of pages of discovery, discuss the discovery with his client, prepare

24          any pretrial motions, conduct plea negotiations, and prepare for trial if necessary.

25                 c)      Counsel for defendant believes that failure to grant the above-requested

26          continuance would deny him/her the reasonable time necessary for effective preparation, taking

27          into account the exercise of due diligence.

28                 d)      The government does not object to the continuance.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00205-NONE-SKO Document 38 Filed 06/22/20 Page 4 of 5


 1                 e)      In addition to the public health concerns cited by General Order 611 and

 2          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 3          this case because counsel have been encouraged to telework and minimize personal contact to

 4          the greatest extent possible. It will be difficult to avoid personal contact should the hearing

 5          proceed. In addition, the defendant has not filed a waiver of personal appearance for status

 6          conferences under Rule 43, and therefore prison staff, the Marshals, and court security officers

 7          will need to be present to while he appears by videoconference for a hearing. This will increase

 8          potential exposure to COVID-19.

 9                 f)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of June 29, 2020 to September 21,

14          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21          IT IS SO STIPULATED.

22

23
      Dated: June 22, 2020                                    MCGREGOR W. SCOTT
24                                                            United States Attorney
25
                                                              /s/ ROSS PEARSON
26                                                            ROSS PEARSON
                                                              Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00205-NONE-SKO Document 38 Filed 06/22/20 Page 5 of 5

      Dated: June 22, 2020                           /s/ ARTURO HERNANDEZ
 1                                                   ARTURO HERNANDEZ
                                                     Counsel for Defendant
 2
                                                     MICHAEL DAVID SHAFER
 3                                                   (authorized by email on June 22,
                                                     2020)
 4

 5
                                         FINDINGS AND ORDER
 6

 7 IT IS SO ORDERED.

 8
     Dated:   June 22, 2020                               /s/   Sheila K. Oberto        .
 9                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
